Citation Nr: 1430484	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-12 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability as secondary to service-connected right ankle degenerative joint disease (DJD).

2.  Entitlement to service connection for chronic kidney disease (claimed as damage to kidneys).  

3.  Entitlement to service connection for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to October 1975. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In April 2011, the Veteran testified at a videoconference hearing before the undersigned; a transcript of the hearing is of record. 

In a February 2012 decision, the Board denied service connection for a right knee disability as secondary to service-connected right ankle DJD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.  

The Board then remanded the matter in December 2013.  

The case has now been returned to the Board for further appellate action pursuant to 38 C.F.R. § 19.38 (2013).

Additional evidence was added to the claims file after the record was transferred to the Board.  This evidence was not considered in the first instance by the agency of original jurisdiction (AOJ).  However, the Veteran's representative submitted a waiver of agency of original jurisdiction (AOJ) consideration in March 2014 asking that the Board consider all new evidence.  Accordingly, this new evidence is considered part of the record on appeal.  See 38 C.F.R. § 20.1304(c).  

The issues of service connection for (1) for chronic kidney disease (claimed as damage to kidneys), and (2) ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record tends to make it unlikely that a right knee disability, manifested by degenerative joint disease, patellofemoral syndrome and bursitis, is secondary to a service-connected right ankle disability.


CONCLUSION OF LAW

The criteria to establish service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  Pursuant to the Veterans Claims Assistance Act (VCAA), proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran was provided with VCAA notice in a September 2008 letter, which provided the above information. Therefore, the duty was satisfied.

B.  Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claims being decided herein.   The Veteran's service treatment records have been obtained and appear to be complete.  The post-service medical records identified by the Veteran as relevant have also been obtained.  Records from the Social Security Administration (SSA) were also obtained.  

2. Duty to Provide Examination/Opinion

The Veteran has undergone VA examinations in November 2008, July 2010, and February 2014 to address the complex medical question raised by the case.  The Board finds that the examinations are adequate for rating purposes.  The examiners, most particularly the February 2014 VA examiner, accurately reviewed the Veteran's history, examined the Veteran and reported relevant clinical findings, and provided an opinion with a rationale that incorporated evidence in the claims file and medical principles.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-106 (2012); Stefl v. Nicholson, 21 Vet. App. 123, 123 (2007).

3. Bryant notice

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned did not expressly explain the issue involved on appeal.  This was not necessary, however, because the Veteran's service organization representative directed the questioning, and his questions specifically discussed the material issues in this case.  Therefore, the undersigned was satisfied that the Veteran was fully aware of the issues on appeal, and considered any further questioning or discussion in this regard to be redundant and unnecessary.  Otherwise, the undersigned and the Veteran's represented attempted to identify the location of all treatment records relevant to the right knee disability.  Board Hr'g Tr.  3-5.  The Board concludes that all hearing officer duties described in 38 C.F.R. § 3.103(c)(2) and Bryant, are met.

4. Remand Compliance

The Board also finds that there was substantial compliance with the December 2013 Board remand directives.  Specifically, the Veteran's VA treatment records from the Columbia Medical Center (VAMC) and Spartanburg Community Based Outpatient Clinic (CBOC) dated since May 2012 were obtained.  Next, as directed, the Veteran underwent a VA examination in February 2014 to address the complex medical questions raised by the appeal.  Finally, the matter was readjudicated in a March 2014 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran is seeking service connection for a right knee disability, which he contends is secondary to a service-connected right ankle disability.  

No other theory of service connection has been reasonably raised by the record.  As such, the Board will limit its discussion to the secondary theory of entitlement.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).

A. Applicable Law

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  

Accordingly, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected disability prior to the aggravation.  Because the Veteran filed his claim in July 2008, which was after the new provisions became effective, the Board will consider this appeal under the law in effect since October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1376-77; see also Kahana, 24 Vet. App. at 433 n.4.  

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

B. Discussion
1. Existence of a Present Disability

The record on appeal establishes a present diagnosis of a right knee disability, most recently confirmed on VA examination in February 2014 as degenerative joint disease (DJD) and patellofemoral syndrome.  The Veteran has also been diagnosed with bursitis at VA in November 2008.  Therefore, the first requirement to establish secondary service connection, evidence of a current disability, has been met.  

2. Service-Connected Disability

The Veteran is service-connected for DJD of the right ankle.  Therefore, the second requirement to establish secondary service connection, evidence of a service-connected disability, has been met.  

3. Nexus

The above two facts are not materially in dispute.  Rather, the central question in this appeal concerns whether the Veteran's right knee disability is related to the right ankle DJD to include on a causation or aggravation basis.  After careful consideration, the Board finds that the most probative evidence makes it more likely that the right knee disability was not caused or aggravated by the right ankle DJD.  

Unfavorable Evidence 

On VA examination in November 2008, a VA examiner opined as follows:

Although the [V]eteran cannot recall the exact date of his ankle injury, he was in the service from 1971 to 1975.  Thus, his right ankle injury was at least 33 years ago. He began to experience right knee pain six months ago.  Although walking is difficult occasionally, he reports no history of gait disturbance, nor is any gait disturbance evident on examination.  The physical examination and radiographic findings are actually quite nonspecific.  I find nothing to suggest a nexus amongst the historical, physical examination and radiographic findings establishing a connection between the [V]eteran's service-connected right ankle condition and his current knee condition.  Thus, I believe it is less likely than not that the [V]eteran's patellofemoral syndrome is caused by, or is a result of, his service-connected right ankle degenerative joint disease.

In its memorandum decision, the Court found that this VA examiner "overlooked a conflicting statement recorded in [a] November 2007 examination" showing gait problems in 2007.  That November 2007 VA examination, which was evaluating the right ankle, found that the Veteran's gait was somewhat off, and that he had a slight limp with his right ankle secondary to pain.

The Board finds that this VA examination is somewhat probative notwithstanding the omission identified by the Court.  The November 2008 VA examiner relied on the Veteran's own self-reported history that he had no history of a gait problem.  It is unfortunate that the Veteran misrepresented his history to the VA examiner.  This appears to be unintentional.  In either event, this misstatement of fact might tend to reduce the evidentiary value of the November 2008 VA examiner's opinion because an inaccurate factual basis renders a medical opinion nonprobative.  Ultimately, however, the singular instance of the Veteran's gait being "somewhat off" in 2007 is entirely consistent with the November 2008 examiner's finding that Appellant's "walking is difficult occasionally."  Therefore, the VA examiner might have relied on an incomplete history, but not an incorrect history.  Accordingly, the VA examiner's opinion retains some evidentiary value.  See, e.g., Kahana, 24 Vet. App. at 439 n. 8 (Lance, J., concurring) (distinguishing an incorrect factual premise, which has no probative value, from an incomplete factual premise).

Similarly, the Court found that this November 2008 VA examination is deficient because it does not include "a medical opinion concerning whether the appellant's knee injury was aggravated by his service-connected ankle injury."  The Board disagrees.  The VA examiner's opinion reflecting "I find nothing to suggest a nexus . . . . establishing a connection between the [V]eteran's service-connected right ankle condition and his current knee condition" encompasses the matter of aggravation.  In other words, the term "connection" is very broad and implies that the VA examiner considered any type of association, whether direct or aggravation.  The Board must defer to the Court's determination that the November 2008 VA examiner's opinion is deficient in this regard.  However, even if the term "connection" is ultimately found to not indicate an aggravation opinion, the November 2008 VA examiner's opinion nonetheless maintains some evidentiary value as to the causation theory of the secondary claim.  

The Veteran underwent a second VA examination in June 2010, and this VA examiner determined that:

[The] previous right ankle sprain while service connected does not appear to have significantly affected his knee in any way.  He has no significant abnormalities either radiographically or clinically and his exam is not consistent with any significant degenerative changes or abnormalities as a result of his previous exam.  His right knee pain is not a result of his right ankle pain.  

The Board again finds that this June 2010 VA examination is probative.  The Board acknowledges that the VA examiner used the terms "significantly" and "significant."  These terms are not being used in a legal sense indicating a burden of proof.  Rather, based on the overall context of these terms within the VA examiner's opinion, it is more reasonable to interpret these terms to mean that an ankle disability may only be considered to have contributed to a right knee disability if it has "significantly affected" the right knee, and, if so, a "significant abnormality" in the right knee would necessarily be extant.  By this reasoning, the VA examiner's opinion means that because such "significant" disabilities are absent, there is no secondary relationship.  Certainly, the VA examiner could have better articulated this reasoning.  However, there is no reasons and bases requirement on medical experts, and the Board, within its limited competence as a lay body, may interpret a medical examiner's opinion based on a reasonable, overall reading of the opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo, 25 Vet. App. at 293; see also Kahana, 24 Vet. App. at 435.

On appeal, the Court found this VA examiner's opinion inadequate because the VA examiner did not expressly discuss aggravation.  The Board must defer to the Court's determination that the June 2010 VA examiner's opinion is deficient in this regard.  The Board agrees that the VA examiner did not use the word "aggravation."  However, the VA examiner reasoned that the right ankle disability had not "affected" the knee "in any way."  Accordingly, when reading the opinion overall, it is reasonable to interpret the VA examiner's opinion as broadly addressing whether the service-connected ankle disability (a) caused the onset of the knee disability or (b) caused aggravation of the knee disability.  Even if the term "affected" is ultimately found to not indicate an aggravation opinion, however, the June 2010 VA examiner's opinion nonetheless retains some evidentiary value as to the direct causal secondary element.  

In short, the November 2008 and July 2010 VA examiners sufficiently inform the Board of the absent relationship between the service-connected right ankle disability and the right knee disability.  Accordingly, the Board will continue to afford these VA examinations some probative value.  

Most recently, in February 2014, the Veteran underwent a further VA examination.  The examiner correctly noted the history of right knee pain starting in the 1990s with no history of specific injury, followed by pain that has gotten progressively worse over time. On physical examination, the VA examiner found that a right knee brace, which the Veteran stated he wore all the time, limited flexion at the knee and created an uneven gait.  The VA examiner concluded that the right knee disability is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected right ankle disability.  The VA examiner also concluded that it is not at least as likely as not that the right knee disability was aggravated beyond its natural progression by the right ankle disability.  The VA examiner gave the same rationale for both conclusions: 

Reference to the [National Institute of Health (NIH)] site on degenerative joint disease, and a current search of PubMed shows the following risk factors: aging, genetics, overweight, previous fractures or injuries to the specific joint, and repetitive activities to the damaged joint such as squatting or twisting.  Review of the literature, including NIH, does NOT support degenerative joint disease (arthritis) in one joint specifically causing or aggravating degenerative joint disease, in another joint, neither directly, nor due to favoring the unafflicted joint because of pain in the injured joint.  The literature also does NOT show an association between the development or aggravation of patellofemoral syndrome of the knee with degenerative joint disease of the ankle.

The November 2007 examination reports that the [V]eteran had a "slight limp with the right ankle secondary to the pain". This finding does not change the medical explanation of the basis of relationship of the current opinion.  The June 2009 opinion by Dr. J.S.S. did NOT give any substantiation for his opinion.  The April 2011 opinion by Dr. R.D. said that the knee and ankle were "possibly related" but again did not provide substantiation for his opinion.

This opinion carries great evidentiary value for several reasons.  First, the examiner relied on a history that was both complete and accurate, including the findings on VA examination in November 2007 of a "slight limp."  The VA examiner also considered the Veteran's own statements regarding the onset and progressive nature of his right knee symptoms.  Also heightening the probative value of this opinion, and unlike all other medical opinions of record, this VA examiner gave unquestionably clear and unequivocal opinions as to both elements of the secondary theory, causation and aggravation.  Finally, the VA examiner fully articulated the medical reasons underpinning the conclusions reached.

The February 2014 VA examiner's reasoning is particularly persuasive.  First, the VA examiner researched the medical questions at issue, which indicates that the examiner gave unbiased and independent consideration to the medical questions involved.  

Similarly, the VA examiner considered the favorable nexus opinions (discussed in greater detail herein below), but found that they were insufficient because they were unsubstantiated.  This aspect of the VA examiner's opinion bears careful consideration.  The Court has repeatedly cautioned the Board to avoid relying on medical opinions which are legal in nature, rather than medical.  See, e.g., Sizemore v. Principi, 18 Vet. App. 264, 275 (2004).  Although the February 2014 VA examiner's reasoning sounds very similar to an evidentiary/legal type of reasoning, this is not the case.  To the contrary, the Board, in its prior remand in December 2013, specifically asked the VA examiner to "please consider and discuss . . . the June 2009 opinion [and] the April 2011 opinion[.]"  Accordingly, the most reasonable interpretation of the February 2014 VA examiner's assessment is that the medical validity of the favorable opinions cannot be determined because they provide no substantiation.  A medical expert, such as the February 2014 VA examiner, is allowed to provide such an opinion evaluating the medical reasoning underlying another medical opinion.  See, e.g., Townsend v. Shinseki, No. 12-0507, 2013 WL 2152126, *6 (Vet. App. 2013); see also Bethea v. Derwinski, 2 Vet. App.252, 254 (1992).

In short, the February 2014 VA examiner's opinion is factually accurate, unequivocal, and sufficiently supported.  Accordingly, it is highly probative and assigned great evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; Monzingo, 26 Vet. App. at 107.


Favorable to the claim

In the Court's memorandum decision, it was determined that the Board should account for evidence of gait problems in 2007 because this "may suggest that the appellant's knee disability relates to his ankle injury."  The Board recognizes the evidence of gait problems in 2007.  However, the medical significance of this gait problem was address by the February 2014 VA examiner, who explained the medical reasons for why the abnormal gait has no medical bearing and was nonconsequential to the right knee disability.  

(More recent VA treatment records, including in July 2013, August 2013 and October 2013, indicate a gait abnormality originating either in the right knee itself or secondary to low back pain, rather than the right ankle disability.  This evidence does not indicate that the right ankle is contributing to the gait abnormality, and is, accordingly, not relevant to this question.)  

In May 2011 (date-stamped in June 2011), a doctor wrote that the Veteran had "developed right knee arthritis which is also POSSIBLY RELATED to the right ankle arthritis and altered mechanics of his right lower extremity." (Emphasis in original.)  

This May 2011 opinion has very little evidentiary value.  The central question here is not whether the right knee disability might "possibly" be related to the right ankle disability, but whether such is relationship is at least equally likely.  Accordingly, the type of equivocal and speculative opinion provided in May 2011 does not increase the likelihood of such a secondary relationship.  Besides the inherent weakness of the opinion, the Board is unable to determine both the (a) factual foundation for the opinion and (b) the medical reasoning underpinning the conclusion.  See Nieves-Rodriguez, 22 Vet. App. at 304; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  These deficiencies leave the May 2011 opinion with little evidentiary value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Likewise, in June 2009 a VA doctor wrote in an addendum to a medical report that "In my opinion it is as likely as not that the patients current problems of knee pain and bursitis are caused by his service connected ankle injury with a resulting change in the normal mechanics of the knee."  

As with the May 2011 opinion, this June 2009 opinion can be assigned little probative value.  First, the Veteran was not being evaluated in June 2009 for the knee, ankle, or any other orthopedic disability; rather, the June 2009 opinion is contained in an addendum to a medical report for treatment of a heart condition.  Neither the medical report nor the addendum gives any information related to either the knee or ankle.  In this regard, the VA records show that this doctor had been treating the Veteran for some time.  Accordingly, it may be assumed that the doctor based his opinion on having previously treated the Veteran.  However, the Board is otherwise unable to discern the specific factual basis for the opinion.  More importantly, the doctor did not articulate the medical reasons underpinning the opinion.  For instance, when compared with the February 2014 VA examiner's opinion, this doctor did not provide any indication that he reviewed the medical literature or other medical authorities.  Also, as another example, the examiner did not discuss how a change in the normal mechanics of the knee was caused by the ankle disability and how that, in turn, caused knee pain and bursitis.  Therefore, the Board cannot determine how this doctor reached his opinion, and an unexplained conclusory opinion is entitled to no weight in a service-connection context.  See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012); see also Nieves-Rodriguez, 22 Vet. App. at 304; 

The Veteran himself maintains that his right knee disability is secondary to the right ankle disability.  Initially, the Board finds that the Veteran's statements lack credibility due to inconsistency over time.  For example, when he was examined by VA in November 2008, he reported that his right knee pain had begun approximately six months prior, which would place the onset of his pain in 2008. When he was examined in July 2010, he reported that the pain in his right knee had begun in approximately 2002.  At an April 2011 video conference hearing, the Veteran testified that his knee pain began in the early 1990s.  These inconsistent statements are ultimately nonconsequential to the medical question at issue because the February 2014 VA examiner's opinion explains why duration of symptoms is immaterial to the secondary relationship at issue here.  Nonetheless, the reduced reliability of his statements, and resulting lack of credibility, tend to lessen the probative value assignable to his statements.

Even if found credible, the Veteran's lay statements lack competence in this area.  Although lay persons are competent to provide opinions on some medical issues, the specific medical question in this case, the relationship between his particular right knee disability and right ankle disability, falls outside the realm of common knowledge of a lay person.  In fact, this question of specific causation required expert medical opinions to fully resolve, and the Veteran acknowledged at his Board hearing that he is not an expert in these medical matters.  Board Hr'g Tr.  4.  As such, his lay opinion is not competent evidence tending to increase the likelihood of a positive nexus in this case.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007).  

In summary, the evidentiary record contains some evidence supporting the appeal and some evidence weighing against the appeal.  The most probative evidence makes it more unlikely that a right knee disability is secondary to the service-connected right ankle disability.  All reasonable doubt has been resolved in the Veteran's favor where the evidence is in an approximate balance.  However, the evidence is not in approximate balance on the nexus requirement.  Accordingly, the evidence is not in equipoise as to all material elements of the claim.  Therefore, the claim on appeal must be denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for a right knee disability is denied.



REMAND

With regard to the claims of service connection for (1) for chronic kidney disease (claimed as damage to kidneys), and (2) ischemic heart disease, remand is necessary to afford the RO an opportunity to issue a statement of the case (SOC). 

Specifically, the claims file shows that these claims were denied in an April 2013 rating decision.  The Veteran filed a notice of disagreement (NOD) in June 2013.  An SOC was not thereafter issued, likely because an appeal was pending at the Court during that time period.

Nonetheless, in cases before the Board in which a claimant has timely filed a NOD with a determination of the AOJ on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC.  38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). Consequently, the Board has no discretion and is required to remand this issue to the RO for the issuance of an SOC.  38 C.F.R. § 19.9(c); see also Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC addressing the issues of service connection for (1) for chronic kidney disease (claimed as damage to kidneys), and (2) ischemic heart disease.  The SOC must include (a) a summary of the evidence in the case relating to the issues; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on each issue and the reasons for each such determination. The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford him an appropriate time period to respond.

2.  Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, undertake any further action indicated, and then readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


